105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alika NOMAD, Plaintiff-Appellant,v.Sergeant ZUMBRO, Buckingham Correctional Center;  S. KellyHarrison, Ombudsman;  John B. Taylor, Warden,Defendants-Appellees.
No. 96-6804.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 3, 1997.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-96-352)
Alika Nomad, Appellant Pro Se.
W.D.Va.
AFFIRMED IN PART, DISMISSED IN PART.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders (i) dismissing without prejudice his complaint filed under 42 U.S.C. § 1983 (1994), pursuant to 28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996);  and (ii) denying his motion for reconsideration.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  Because Appellant may be able to save this action by amending his complaint, the order dismissing Appellant's complaint without prejudice is not an appealable final order.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  We therefore dismiss this portion of the appeal as interlocutory.


2
With regard to the denial of relief on Appellant's motion for reconsideration, we have reviewed the record and the district court's opinion and find no abuse of discretion.  Accordingly, we affirm this portion of the appeal on the reasoning of the district court.  Nomad v. Zumbro, No. CA-96-352 (W.D.Va. May 10, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART